Citation Nr: 0840734	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 50 percent for keloids 
of the anterior neck area, residuals of pseudofolliculitis 
barbae from February 5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 30 percent rating for the veteran's service-connected 
keloids.  In January 2006, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  In September 2006, the case 
was remanded for further development.  A July 2007 rating 
decision increased the rating to 50 percent, effective 
February 5, 2007 (the day of a VA examination).  In April 
2008, the case was before the Board, when it was noted that 
the veteran had not expressed satisfaction with the 50 
percent rating, but had also not disagreed with the effective 
date assigned.  The matter of entitlement to a rating in 
excess of 50 percent from February 5, 2007 was remanded for 
further development.  The Board notes that in informal 
argument in October 2008 the veteran's representative argues 
that the remand was not processed.  Notably in that regard, 
the Board found that incorporated in the (somewhat messy) 
claims file are both a report of a May 2008 VA examination 
(ordered by the Board on remand) and a copy of the 
supplemental statement of the case (SSOC) that was 
subsequently issued.


FINDINGS OF FACT

From February 5, 2007, the veteran's pseudofolliculitis 
barbae residual keloids of the anterior neck are not shown to 
be manifested by visible or palpable tissue loss and gross 
distortion or asymmetry of more than 2 features or paired 
sets of features; nor are they manifested by more than 5 
characteristics of scar disfigurement.


CONCLUSIONS OF LAW

From February 5, 2007, a rating in excess of 50 percent is 
not warranted for the veteran's pseudofolliculitis barbae 
residual keloids the anterior neck area.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 
(Code) 7800 (as in effect for claims filed prior to October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that while the veteran was timely notified 
of some of the VCAA -mandated requirements, he did not 
receive full timely notice in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), wherein the U.S. Court of 
Appeals for Veterans Claims (Court) found that, at a minimum, 
adequate VCAA notice in a claim for an increased rating 
requires that VA notify the claimant that, to substantiate 
such claim (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Consequently, there was defective VCAA notice 
in the instant case.  However, while such notice defect is 
presumed prejudicial, the Board finds that the veteran has 
not been actually prejudiced by such defect because after he 
was notified (albeit in improper form) of the criteria and 
evidence necessary to substantiate his claim, after he had 
ample opportunity to respond, and after additional 
development was completed, his claim was readjudicated (See 
July 2007 rating decision which increased the rating to 50 
percent, and November 2007 and July 2008 SSOCs).  Due process 
has not been frustrated by the procedure in this case, nor 
has the veteran (or his representative alleged) that he was 
indeed prejudiced by a notice defect.   

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in July 2003, and (pursuant 
to the Board's remands) in February 2007 and May 2008.  VA's 
duty to assist the veteran in the development of facts 
pertinent to his claim is discharged.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to what remains on appeal, has been reviewed.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Anterior neck keloids, residuals of Pseudofolliculitis barbae 
are rated under Code 7800 (for disfigurement of the head, 
face, or neck).  Under Code 7800, an 80 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  With visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids),  ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement a 50 percent rating is warranted.  38 C.F.R. 
§ 4.118.

Note (1) following Code 7800 stipulates that the eight 
characteristics of disfigurement for purposes of rating under 
Code 7800, are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one- quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation: (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six  square inches (39-
sq. cm.); (8) skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  A further note 
provides that the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Code 7800.

Code 7800 has been revised effective for claims received on 
or after October 23, 2008.  Inasmuch as the instant claim was 
received long prior to that date, the revised regulatory 
criteria do not apply in the instant case.  See 73 Fed. Reg.  
54708 (Sept. 23. 2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, the record does not show that at any time 
since February 5, 2007 the criteria for a rating in excess of 
50 percent were met.  Consequently further "stages" in the 
rating are not indicated.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The 50 percent rating assigned for the veteran's anterior 
neck keloids is based on the finding on VA examination on 
February 5, 2007.  That VA examiner has indicated that the 
claims file was reviewed in its entirety.  Physical 
examination revealed that the area in question was 
approximately four-and-one-half inches in length by two-and-
a-half inches in width.  The examiner noted that there was a 
significant amount of scarring.  The scarring was roughly 
diamond shaped.  The color was that of the surrounding skin.  
It had a corrugated appearance.  The area was painful at 
times with some tenderness, and skin texture was rough.  The 
scar was depressed and attached to the underlying muscle.  
There was loss of tissue under the scar.  From the frontal 
approach, the scar was barely discernable (due to a beard); 
however, when the veteran raised his chin (See colored photos 
taken in conjunction the examination and associated with the 
claims file), the scar was easily discernible (the examiner 
noted that he considered the scar to be moderately 
disfiguring).  The scar was stable without any breakdown or 
inflammation.  There was no evidence of acne or chloracne.  
The assessment was scar formation from removal of keloid.  
The examiner noted that the veteran's neck was fully mobile; 
there was no functional impairment as to employment or 
activities of daily living. 

When the case was before the Board in April 2008, it was 
noted that the findings on examination were insufficient to 
make determinations regarding the presence of absence of 
several of the listed characteristics of disfigurement.  
Consequently, the case was remanded for an examination, and 
the examiner was requested to specifically indicate: (a) 
Whether there was underlying soft tissue missing in an area 
of 6 square inches or more; (b) whether or not skin was 
indurated or inflexible in an area of 6 square inches or 
more; and (c) whether skin texture was abnormal in an area of 
6 square inches or more.  

On May 2008 VA examination pursuant to the remand, the 
examiner noted that the claims file was reviewed.  Physical 
examination revealed that the scar was 1 inch at its widest 
and 4.5 inches in length.  The scar was painful and tender to 
touch.  There was adherence to the underlying tissue.  The 
texture was corrugated.  The scar was unstable.  There was 
loss of underlying tissue.  The scar was deep with loss of a 
third of an inch at least at its maximum.  The veteran 
reported recurrent inflammation, edema and spontaneous 
rupture of pus.  The color of the scar was that of the 
surrounding tissue.  The examiner noted that the veteran had 
a well-kept beard so that when looking face-on, one did not 
even detect a scar; however, without a beard, one could see a 
gross distortion and asymmetry of the area under the jaw 
lines.  There was induration and inflexibility of the skin in 
the area of the scar.  There was no limitation of motion.  
The diagnosis was scar with residuals as noted.  The examiner 
specifically noted:

"There is soft tissue missing in an area under 6 inches 
as the total scar square inches appears to be 4.5 square 
inches.  The area is indurated in flexibility in an area 
less than 6 inches and the skin texture is abnormal in 
an area of less than 6 inches."

Inasmuch as the disability at issue is already rated 50 
percent, the focus of consideration is on those criteria that 
provide for the next higher, 80 percent, rating.  Based on 
the February 5 2007 VA examination and the subsequent 
examination in May 2008 which produced supplementing 
information, the record reflects that the veteran's 
pseudofolliculitis residual keloids on the anterior neck are 
manifested by several of the eight characteristics of 
disfigurement.  However, at no time is it shown that this 
disability is manifested by more than 5 characteristics of 
disfigurement.  Specifically, as the area of involvement is 
less than 6 square inches, characteristics of disfigurement 
numbered 5, 6, 7, and 8 are not shown.  Consequently, the 
next higher rating of 80 percent is not warranted based on 
the number of characteristics of disfigurement shown.

Notably also, as the service connected keloid formation 
involves the anterior neck, and not the nose, chin, forehead, 
eyes, ears, cheeks or lips, gross distortion or asymmetry of 
three or more features or paired sets of features is also not 
shown.  Consequently, an 80 percent rating on that basis is 
also not warranted.  

At the Travel Board hearing before the undersigned, the 
veteran's representative suggested the possibility of rating 
the disability at issue under alternate codes (7813, 7815).  
Significantly, both Codes suggest rating under the 
appropriate scar code, i.e., Code 7800 (which is assigned).  
Rating under the criteria listed in Code 7815 would be 
inappropriate, as such criteria direct rating based on 
percent of total body involvement. The disability at issue is 
limited to the anterior neck, and rating under Code 7815 
criteria would be of no benefit to the veteran.  

The unretouched photographs taken at the time of the February 
2007 VA examination have been considered.  They do not 
reflect a degree of disfigurement exceeding what is 
encompassed by the rating based on characteristics of 
disfigurement.  Significantly also in that regard, the May 
2008 VA examiner noted that the veteran's "well-kept" beard 
camouflaged the keloids so that looking at the veteran face 
on, one did not even detect a scar.  

The Board has considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  It is 
neither shown nor alleged that the keloids have required 
frequent hospitalization.  It is neither alleged, nor shown 
by the record that the veteran has had interference with 
employment due to this disability.  Notably, the February 
2007 VA examiner had specifically noted that there was no 
impairment of function due to this disability either in terms 
of employability, or as to activities of daily living.  
Consequently, referral for extraschedular consideration is 
not indicated.  


ORDER

From February 5, 2007 a rating in excess of 50 percent for 
keloids of the anterior neck area, residuals of 
pseudofolliculitis barbae is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


